                                 Case 2:20-cv-08004-VAP-PD Document 28 Filed 09/21/21 Page 1 of 1 Page ID #:832




                                  1                                                                         JS-6
                                                                UNITED STATES DISTRICT COURT
                                  2                            CENTRAL DISTRICT OF CALIFORNIA

                                  3
                                  4
                                  5      Manuel Olea,
                                  6                     Plaintiff,
                                                                                Case No. 2:20-cv-08004-VAP-(PDx)
                                  7                     v.
                                  8      Trojan Battery Company, LLC et                     JUDGMENT
                                  9         al.,
                                 10                     Defendants.
Central District of California
United States District Court




                                 11
                                 12
                                            TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
                                 13
                                 14
                                            Pursuant to the Order Granting Defendants’ Motion for Summary
                                 15
                                      Judgment, IT IS ORDERED AND ADJUDGED that the action, Manuel Olea
                                 16
                                      v. Trojan Battery Company, LLC et al., 2:20-cv-08004-VAP-(PDx), is
                                 17
                                      DISMISSED WITH PREJUDICE. The Court orders that such judgment be
                                 18
                                      entered.
                                 19
                                 20
                                      IT IS SO ORDERED.
                                 21
                                 22
                                 23      Dated:     9/21/21
                                                                                       Virginia A. Phillips
                                 24
                                                                                  United States District Judge
                                 25
                                 26

                                                                          1
